TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00816-CV



                                   In re Jose Cecelio Gonzales



                     ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION

               Relator filed a petition for writ of mandamus, complaining that the Hays County

Clerk had not forwarded a motion to reduce sentence as required by law and asking that we order

the clerk to transmit the documents as well as sending him a copy of the trial court’s findings on his

motion. See Tex. R. App. P. 52.8. We contacted the clerk, who informed us that the motion was

forwarded to the trial court upon its filing on October 7, 2010, and that the trial court denied the

motion on or about December 15, 2010. A copy of the trial court’s order was mailed to relator on

December 16. Because relator has received the relief he sought, we dismiss as moot the petition for

writ of mandamus.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: December 30, 2010